          Case 1:19-cv-01786-NONE-GSA Document 16 Filed 03/19/21 Page 1 of 2



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   BOBBY WHITE,                                1:19-cv-01786-NONE-GSA-PC
12                 Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                 TO PROSECUTE CASE AS MOOT
13         vs.                                   (ECF No. 11.)
14   PFEIFFER, et al.,                           ORDER FOR CLERK TO SEND NEW
                                                 CASE DOCUMENTS, INCLUDING FIRST
15               Defendants.                     INFORMATIONAL ORDER, TO
                                                 PLAINTIFF
16                                               (ECF No. 3.)
17

18

19          Bobby White (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. On December 23, 2019, Plaintiff filed
21   the Complaint commencing this action. (ECF No. 1.) On February 25, 2021, the court screened
22   the Complaint and dismissed it for failure to state a claim, with leave to amend. (ECF No. 10.)
23   To date Plaintiff has not amended the complaint.
24          On March 3, 2021, Plaintiff filed a motion to prosecute this case, requesting the court to
25   screen his Complaint. (ECF No. 11.) Plaintiff also reported that he did not receive the First
26   Informational Order for this case. (Id.)
27          In light of the fact that the court screened Plaintiff’s Complaint on February 25, 2021,
28   Plaintiff’s motion to prosecute is moot and shall be denied as such. However, Plaintiff shall be

                                                    1
          Case 1:19-cv-01786-NONE-GSA Document 16 Filed 03/19/21 Page 2 of 2



1    provided with a copy of the First Informational Order and the other new case documents filed
2    on December 26, 2019 in this case.
3           Based on the foregoing, IT IS HEREBY ORDERED that:
4           1.     Plaintiff’s motion to prosecute, filed on March 3, 2021, is denied as moot; and
5           2.     The Clerk is directed to send Plaintiff the new case documents filed on December
6                  26, 2019 in this case, including the First Informational Order (ECF No. 3).
7
     IT IS SO ORDERED.
8

9       Dated:    March 18, 2021                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
